  Case 3:21-cv-01614-B Document 19-1 Filed 07/27/21             Page 1 of 1 PageID 535



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 BISOUS BISOUS LLC,                             §
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             §
                                                §          C.A. No. 3:21-cv-01614-B
 THE CLE GROUP, LLC,                            §
                                                §
        Defendant.                              §
                                                §


                                          ORDER

       Before the Court is The CLE Group, LLC’s Motion for 1-Day Extension of Time to File

Response to Plaintiff’s Application for Temporary Restraining Order and Motion for Preliminary

Injunction.

       The Motion is GRANTED. The current deadline is revised as follows:



                         Description                      Deadline
                  Deadline to Respond to
                                                5:00 p.m. CT on July 28,
                  Plaintiff’s Application
                  for Temporary                 2021
                  Restraining Order and
                  Motion for Preliminary
                  Injunction


       SO ORDERED.


       July __, 2021

                                                    ______________________________
                                                    JANE J. BOYLE
                                                    JUDGE
